
	
		II
		112th CONGRESS
		1st Session
		S. 1859
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide that sections 3330a, 3330b, and 3330c of title
		  5, United States Code, relating to administrative and judicial redress and
		  remedies for preference eligibles, shall apply with respect to the Federal
		  Aviation Administration and the Transportation Security
		  Administration.
	
	
		1.Administrative and judicial
			 redress and remedies for preference eligiblesSection 3330a of title 5, United States
			 Code, is amended by adding at the end the following:
			
				(f)For purposes of
				this section and sections 3330b and 3330c, the Federal Aviation Administration
				and the Transportation Security Administration are agencies. This section and
				sections 3330b and 3330c shall apply to any individual who is a preference
				eligible with respect to the Federal Aviation Administration and the
				Transportation Security
				Administration.
				.
		
